Citation Nr: 1723745	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for residuals of sarcoidosis.

3. Entitlement to service connection for a low back disability. 

4. Entitlement to service connection for a bilateral hearing loss disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2017, the Veteran testified before a Veterans' Law Judge at a travel Board hearing; a transcript of which has been associated with the claims file. 

The Board notes the Veteran is presently unrepresented.  In February 2013, his private attorney properly withdrew her representation prior to the certification of this appeal to the Board.  See February 2013 Letter to Veteran from Representative; 38 C.F.R. §§ 14.631, 20.608 (2016).  

The Board has re-characterized the claim for service connection for sarcoidosis to a claim for service connection for residuals of sarcoidosis.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative evidence of record shows the Veteran continues to suffer from tinnitus, which had its onset in service.

2. The most probative evidence of record shows the Veteran continues to exhibit residual manifestations of sarcoidosis, which he developed in service.

3. The most probative evidence of record shows the Veteran's claimed low back disability is not caused by or otherwise related to his in service back injury.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral tinnitus have been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(b), 3.307, 3.309(a) (2016).

2. The criteria for service connection for residuals of sarcoidosis have been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303(b), 3.307, 3.309(a).

3. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As it pertains to the claims decided herein, the VA has met all statutory and regulatory duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

In particular, in his September 2009 Notice of Disagreement (NOD), the Veteran relayed that his private treatment records were not associated with the claims file, and that his private treatment providers denied receiving any request from the VA for such records.  In the NOD, he identified nine different private treatment providers and facilities altogether.  In response thereto, the RO requested and obtained treatment records from each of the private treatment providers and facilities identified. 

II. Bilateral Tinnitus

The Veteran contends that his bilateral tinnitus stems from his noise exposure in service.  See December 2007 Statement in Support of Claim; September 2009 NOD; September 2011 VA Form 9; February 2013 Statement in Support of Claim; February 2017 Hearing Transcript at 8.  

More specifically, the Veteran claims his bilateral tinnitus had its onset in service.  See February 2017 Hearing Transcript at 8; see also June 1982 Report of Medical History (the Veteran reported ear trouble and possible hearing loss at the time of his separation examination).  He avers that he began noticing ringing and a little buzzing in his ears in service, which has persisted post-separation.  See February 2017 Hearing Transcript at 10.  Presently, he experiences constant bilateral tinnitus, greater in the right ear than the left.  See July 2011 VA Examination Report. 

With respect to noise exposure in service, the Veteran testified at the February 2017 travel Board hearing that his military occupational specialty (MOS) required him to be around artillery fire because he was the one calling in the locations of the shots to be fired.  See February 2017 Hearing Transcript at 8.  His DD Form 214 confirms that his primary MOS was as a Fire Support Specialist, and that he was engaged in this MOS for two years and nine months in service.  Not only was he around artillery fire, he relayed that he regularly fired artillery himself in service.  See February 2017 Hearing Transcript at 8.  Additionally, he was often exposed to aircraft noise in service because he was required to fly to different bases for training.  He admitted he did not wear any ear protection in service because he just never gave it a second thought.  

As tinnitus is a condition capable of lay observation and diagnosis, the Board acknowledges the Veteran's lay statements are competent in all respects.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007); see also YT v Brown, 9 Vet. App. 195, 196 (1996) (describing tinnitus as noise in the ears, such as ringing, buzzing, roaring, or clicking).  Furthermore, as his lay statements pertaining to this claim have been consistent with each other and the other evidence of record, the Board finds they are credible and probative as well.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, his reports of bilateral tinnitus are confirmed in a March 2008 H.E.N.T. Physicians Letter from Dr. J.R.L., wherein Dr. J.R.L. documented his report of bilateral tinnitus and indicated an impression of bilateral moderate sensorineural hearing loss with tinnitus.  Based on the foregoing, the Board finds the Veteran's tinnitus had its onset in service.  

At this juncture, the Board notes that tinnitus is included among the chronic diseases eligible for presumptive service connection pursuant to 38 C.F.R. 
§ 3.303(b), 3.307, and 3.309(a) because it has been recognized as an organic disease of the nervous system for VA compensation purposes.  As in this instance, where a chronic disease has been shown in service, a subsequent manifestation of the same, however remote, will be service connected without evidence of chronicity and continuity, unless it is clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

In furtherance of this claim, the Veteran was afforded a VA examination in July 2011.  See July 2011 Audio VA Examination Report.  This VA examination was conducted in conjunction with the examination for his claimed bilateral hearing loss disability.  Following examination, the VA examiner advised that neither hearing loss nor tinnitus could be verified because the examination results were inconsistent and unreliable, without an explanation as to why.  Even so, noting his hearing was within normal limits at the time of separation, the VA examiner opined if there is no hearing loss or changes, the cause of tinnitus cannot be determined to a reasonable degree of certainty.  Nonetheless, the VA examiner suggested his post-separation exposure to significant occupational noise, may have contributed to the problem. 

For reasons detailed in the remand below, the Board finds the July 2011 VA Examination Report is inadequate for adjudication purposes.  Regardless, even if the Board determined it was adequate, the VA examiner's speculation that the Veteran's post-separation occupational noise exposure may have contributed to his tinnitus falls short of clearly establishing an intercurrent cause.  Accordingly, the Board finds service connection for bilateral tinnitus is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

III. Residuals of Sarcoidosis

The Veteran contends that he continues to suffer from residuals of the sarcoidosis he developed in service.  See December 2007 Statement in Support of Claim; September 2009 NOD; September 2011 VA Form 9; February 2013 Statement in Support of Claim; February 2017 Hearing Transcript.

A review of the Veteran's service treatment records (STRs) discloses he sought medical attention in January 1981 for vomiting, anorexia, weight loss, productive cough, chest pain, night sweats, and generalized stiffness.  See December 1981 Clinical Record Narrative Summary; January 1981 Doctor's Progress Notes.  He reported suffering from these symptoms for two weeks prior to seeking medical attention.  See December 1981 Clinical Record Narrative Summary.  Based on his symptomatology, he was referred to the Internal Medicine Clinic for workup for possible sarcoidosis.  

Subsequently, the Veteran was placed in Medical Hold until September 1981 while he underwent examination and treatment.  During his stay, he frequently complained of a dry hacking cough, chills, and fever.  Id. (noted during the Veteran's stay he had frequent "vague multiple somatic complaints, which at times were viral syndromes").  A chest x-ray suggested bilateral hilar adenopathy.  His liver functions tests were slightly elevated.  He also exhibited "prominent changes in his inguinal nodes."  As a result, his inguinal nodes were biopsied, and the results showed a non-caseating granuloma.  Consequently, he was diagnosed with sarcoidosis.   

Four months into the Veteran's stay in Medical Hold, an April 1981 chest examination showed "slowly improving appearance of the sarcoid in the hilar regions."  See April 1981 Radiographic Report.  By September 1981, his sarcoidosis was noted to have resolved.  See December 1981 Clinical Record Narrative Summary; September 1981 Inpatient Treatment Record Cover Sheet. 

Based on the above, there is no doubt the Veteran developed sarcoidosis in service.
Similar to tinnitus, sarcoidosis is included among the chronic diseases eligible for presumptive service connection in 38 C.F.R. § 3.309(a).  See 38 C.F.R. §§ 3.303(b), 3.307.  As such, presumptive service connection may be upon showing a subsequent manifestation of the same, unless it is clearly attributable to intercurrent causes.  38 C.F.R. §§ 3.303(b), 3.307, and 3.309(a).

In that regard, the Board notes the Veteran's testimony at the February 2017 travel Board hearing.  See generally February 2017 Hearing Transcript.  He testified that since contracting sarcoidosis in service he continues to suffer from the same symptoms intermittently; such as night sweats, coughing, and weakness.  See February 2017 Hearing Transcript at 13-14; see also July 2011 VA Examination Report Respiratory Diseases.  

In assessing the Veteran's lay statements, while the Board acknowledges he is competent to provide evidence regarding his lay observable symptoms, he is not competent to render a diagnosis of sarcoidosis or a medical opinion as to the etiology of the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  To that extent he is relaying lay observable symptoms, the Board finds his lay statements not only competent, but credible and probative as well because they have been consistent with each other as well as the other evidence of record.  See Madden, supra.; see also July 2011 Respiratory Diseases VA Examination Report (the Veteran reported on-going issues with fever, night sweats, dry coughing spells, chest tightness, and fluctuating weight; the VA examiner confirmed coughing paroxysms); see generally N.A. Medical Care Medical Records; Doctor R.J. Progress Notes; U.S. National Library of Medicine Article Regarding Sarcoidosis.  Notwithstanding the fact his is not competent to render a diagnosis or a medical opinion regarding sarcoidosis, his credible lay statements certainly suggest long-term residual symptomatology associated with sarcoidosis, especially in light of the extensive symptomatology documented in his STRs. 

In spite of the Veteran's lay statements, the July 2011 VA examiner opined his sarcoid appeared to be "inactive."  See July 2011 Respiratory Diseases VA Examination Report.  However, the VA examiner neither provided supporting rationale nor reconciled the symptoms he reported with the current findings.  As such, the July 2011 Respiratory Diseases VA Examination Report is inadequate for adjudication purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two) (citing Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)); see also Buchanan, 451 F.3d at 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of his claimed disability).  Accordingly, the July 2011 Respiratory Diseases VA Examination Report has no probative value.

Apart from the Veteran's lay assertions, post-separation medical records evince subsequent or continued manifestations of sarcoidosis.  A February 2007 chest computed tomography (CT) scan revealed five calcified granulomas in his lungs as well as calcified subcarinial and right hilar lymph nodes.  See February 2007 C. Medical Center CT of Chest; cf. December 1981 Clinical Record Narrative Summary (confirmed the presence of one non-caseating granuloma in service from the biopsy of the inguinal node, but no granulomas in the hilar region, only the suggestion of hilar adenopathy).  Of significance, the February 2007 radiologist opined the calcified granulomas in the lungs along with the calcified lymph nodes suggested previous granulomatous infection.  See February 2007 C. Medical Center CT Chest.  Four years later, in July 2011, a radiologist confirmed the continued presence of scattered calcified granulomas following a chest radiograph.  See July 2011 VA Imagining Report.

In considering the above medical evidence, the Board is mindful of the Carbino Court's recognition that "sarcoidosis" is "a chronic, progressive, systemic granulomatous reticulosis of unknown etiology, involving almost any organ or tissue, including the skin, lungs, lymph nodes, liver, spleen, eyes, and small bones of the hands and feet."  Carbino v. Gober, 10 Vet. App. 507, 508 (1997).  
While the evidence of record does not unequivocally confirm whether the Veteran's sarcoidosis is presently active, the Board finds there is sufficient evidence to suggest his granulomas due to sarcoidosis have grown in number post-separation and have not resolved.  Further, he continues to exhibit symptoms consistent with those he exhibited in service while his sarcoidosis was active.  For the foregoing reasons, the Board finds service connection for residuals of sarcoidosis is warranted on a presumptive basis.  See 38 C.F.R. § 3.303(b), 3.307, 3.309(a).

IV. Low Back Disability 

The Veteran contends that his current diagnoses of degenerative disc disease with stenosis of the lumbar spine was caused by a back injury he sustained in service.  See December 2007 Statement in Support of Claim; September 2009 NOD; September 2011 VA Form 9; February 2013 Statement in Support of Claim; February 2017 Hearing Transcript at 2-7. 

More specifically, the Veteran states he injured his back during a football game in service.  See February 2017 Hearing Transcript at 2-7.  He went up to catch the football and was hit both high and low.  Shortly thereafter, he sought medical attention for the injury.  At that time, he was prescribed pain medication and instructed to do some exercises to relieve his back.  Eventually, his back improved, but he has had recurring back problems ever since.  His back problems have progressively worsened, requiring multiple surgical procedures and epidurals.  He denies reinjuring his back post-separation.

At the outset, in terms of a current disability, the Board notes a December 2008 magnetic resonance image (MRI) showed evidence of degenerative disc disease with spinal stenosis more severe in the L4-5 than L5-S1.  See December 2008 C. Diagnostic Center MRI of the Lumbar Spine; see also July 2009 C. Medical Center Operative Report (noted the pre-operative diagnoses were spinal stenosis of the L4-5 and lumbar radiculopathy).  Thus, the Board finds there sufficient evidence of a current disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 

A review of the Veteran's service treatment records (STRs) confirms that he injured his back in service.  A December 15, 1980 Chronological Record of Medical Care documented his report of low back pain following an injury playing football the day before.  At that time, a physical examination revealed no swelling or discoloration.  However, he did exhibit some limitation of motion and muscle spasms.  See December 15, 1980 Chronological Record of Medical Care.  Ultimately, he was diagnosed with a muscle strain. 

A week later, the Veteran sought follow up medical attention because he continued to experience low back pain.  See December 22, 1980 Symptoms, Diagnosis, Treatment, Treating Organization Note (noted the Veteran's low back pain had persisted for a two week period).  A second physical examination revealed no swelling or discoloration.  Despite some pain, the treatment provider noted his range of motion had improved.  As a result, the diagnosis of a muscle strain was confirmed.  Based on the foregoing evidence, the Board finds an in service incurrence has been established.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Shedden, supra.  

The crux of this claim is whether there evidence of a nexus between the current disability and in service injury.  See Shedden, supra.  In that regard the Veteran generally asserts that his recurrent back pain stems from his injury in service.  Even though the Board acknowledges he is competent to provide evidence regarding his lay observable symptoms, he is not competent to render a medical diagnosis or opinion on complex medical questions such as the etiology of his degenerative disc disease with spinal stenosis.  See Barr, supra.  As such, the only competent evidence of record providing a nexus opinion is the April 2016 VA Examination Report, which, on that account, is the most probative evidence of record.

While the April 2016 VA examiner acknowledged the Veteran's current diagnosis of degenerative disc disease, following a review of the claims file and an in person examination, the VA examiner opined it was less likely than not it was caused by or otherwise related to the in service injury.  See April 2016 VA Examination Report.  In support, the VA examiner referenced his separation examination.  Although he reported in his June 1982 Report of Medical History recurrent back pain in service, the accompanying June 1982 Report of Medical Examination revealed no lumbar spine abnormalities.  Further, given the dissimilar diagnoses of muscle strain in service and degenerative disc disease with spinal stenosis more than 20 years later, the VA examiner found the lack of corroborating evidence demonstrating recurrence made it less plausible the two diagnoses were related.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that while the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, where appropriate it may discount the same).

The VA examiner's findings are well supported by the other medical evidence of record.  At the time of separation, the Veteran indicated he experienced recurrent back pain in service.  See June 1982 Report of Medical History.  However, aside from the in-service injury detailed above, the only other reference to back in pain service among his STRs comes in an April 1982 Chronological Record of Medical Care.  At that time, he complained of chest and back pain, but expressly denied any prior injury to his chest or back.  In the end, the treatment provider indicated an assessment of "costochondritis, rule out exacerbation of sarcoid."  See April 1982  Symptoms, Diagnosis, Treatment, Treating Organization Note.

Following a clinical evaluation at separation, the examiner found the Veteran's spine was normal.  See June 1982 Report of Medical Examination.  Moreover, in reference to his report of recurrent back pain, the examiner appears to have associated his low back pain with his sarcoidosis in service.  See also June 1982 Report of Medical History (the examiner noted "[low back pain] or all other [symptoms] related to sarcoid").  

Although the Veteran avows that his low back pain has been persistent since his injury in service, the post-separation medical evidence of record begins in 1997; 15 years post-separation.  See August 1997 Operative Report.  Inconsistent with his claim that he did not reinjure his back post-separation, an August 1997 N.A.N. Letter from Dr. R.B.M. to Dr. J.F.G. reveals he reported developing severe left leg pain while installing some tires in June the same year.  Subsequently, the pain progressed to his back.  See August 1997 N.A.N. Letter from Dr. R.B.M. to Dr. J.F.G.; cf. February 2017 Hearing Transcript at 5.  At that time, a magnetic resonance image (MRI) scan of his lumbar spine showed a very large disc herniation at the L5-S1 to the left with S1 nerve root compression.  Consequently, he underwent a left L5-S1 microdisectomy in August 1997.  See August 1997 Operative Report.

Eleven years later, a December 2008 MRI showed evidence of degenerative disc disease with spinal stenosis of the L4-5 and L5-S1.  See December 2008 C. Diagnostic Center MRI of the Lumbar Spine; see also July 2009 C. Medical Center Operative Report (noted the Veteran underwent a lumbar laminectomy of the L5 on the left; hemilaminectomy of the L4 on the left; and foraminotomy of the L4-5 and 5-1 and indicated the pre-operative diagnoses were spinal stenosis of the L4-5 and lumbar radiculopathy).  Following a second operation in July 2009, an August 2009 Letter from Dr. M.B.S. to Dr. C.E.L. noted arthritic changes in his L4-5 and L5-S1 region; 27 years post-separation. 

Unlike his claims for bilateral tinnitus and sarcoidosis, the Veteran's lay statements concerning his low back disability have been inconsistent with each other and with the other evidence of record.  Thus, as it bears on this claim, the Board declines to attach significant probative weight to his lay statements.  See Madden, supra.  Given the inconsistency, lack of corroborating medical evidence, and the April 2016 VA examiner's negative nexus opinion, the Board finds the preponderance of the evidence is against his claim for service connection for a low back disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  While arthritis is among the chronic diseases eligible for presumptive service connection pursuant to 38 C.F.R. §§ 3.307 and 3.309(a), the Board notes that the arthritic changes in his lumbar spine were first noted 27 years post-separation, which is well outside the one year presumptive period.  As a result, presumptive service connection may not be granted on that basis.  


ORDER

Service connection for bilateral tinnitus is granted.

Service connection for residuals of sarcoidosis is granted.

Service connection for a low back disability is denied.


REMAND

As noted above, the Veteran was afforded an audio VA examination in July 2011.  See July 2011 Audio VA Examination Report.  Following examination, the VA examiner advised that neither hearing loss nor tinnitus could be verified because the examination results were inconsistent and unreliable.  However, the VA examiner failed to explain why.  Notwithstanding the inconsistent and unreliable results, the VA examiner noted his hearing was within normal limits at the time of separation and proceeded to render a negative nexus opinion.  

In doing so, VA examiner did not account for the August 2008 audiometric test results, which indicated hearing impairment, despite acknowledging it in the body of the report.  Id.; see August 2008 H.E.N.T. Physicians Audiology Report.  The VA examiner also discounted the Veteran's lay statements in their entirety without providing a supporting rationale.  See July 2011 Audio VA Examination Report; see also June 1982 Report of Medical History (the Veteran reported he was unsure whether he experienced hearing loss in service).  Furthermore, although the VA examiner indicated the claims file had been reviewed, the VA examiner failed to address the August 1980 Symptoms, Diagnosis, Treatment, Treating Organization Note among his STRs documenting his complaint of hearing loss due to an ear infection in his right ear.  See July 2011 Audio VA Examination Report.  

As such, the July 2011 VA examination is inadequate to adjudicate this claim.  See Nieves-Rodriguez, supra.; see also Buchanan, supra.  Wherefore, a remand is necessary to obtain an adequate VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he submit any treatment records pertaining to a nexus between the claimed bilateral hearing loss disability and his active duty service.  

2. Once the above-requested development has been completed, to the extent possible, request a VA examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss disability.

After reviewing the record, the examiner should:

a. Determine whether his hearing is impaired.

b. If so, opine as to whether it is at least as likely as not (50 percent probability or greater) his hearing impairment is caused by or otherwise related to his noise exposure and/or ear infection(s) in service.  In rendering an opinion, please address his lay statements.

c. If upon audiometric testing, the examination results are inconsistent and/or unreliable, please explain why.

d. If the audiometric test results are inconsistent with the March 2008 and August 2008 private audiometric test results contained in the claims file, please discuss why.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


